The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                           February 11, 2021

                                2021COA12

No. 17CA1396, People v. Roberts-Bicking — Criminal Law —
Juries — Unanimity — Jury Instructions — Defense of Person;
Affirmative Defenses — Self-Defense; Constitutional Law — Due
Process

     A division of the court of appeals holds that a jury need not

unanimously agree on which exception to self-defense —

provocation or initial aggressor — has been proven by the

prosecution, disagreeing with another division’s holding in People v.

Mosely, 2019 COA 143 (cert. granted Mar. 30, 2020).
COLORADO COURT OF APPEALS                                        2021COA12


Court of Appeals No. 17CA1396
Arapahoe County District Court No. 15CR1562
Honorable F. Stephen Collins, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Philo Roberts-Bicking,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                   Division I
                           Opinion by JUDGE TOW
                         Dailey and Berger, JJ., concur

                         Announced February 11, 2021


Philip J. Weiser, Attorney General, Carmen Moraleda, Senior Assistant
Attorney General, Denver, Colorado, for Plaintiff-Appellee

Megan A. Ring, Colorado State Public Defender, Lynn Noesner, Deputy State
Public Defender, Denver, Colorado, for Defendant-Appellant
¶1    Defendant, Philo Roberts-Bicking, appeals the judgment of

 conviction entered on jury verdicts finding him guilty of attempted

 second degree murder, first degree assault, and menacing. To

 resolve his appeal, we must determine whether the trial court, when

 instructing the jury regarding Roberts-Bicking’s claim of

 self-defense, was required to specifically instruct them on principles

 regarding multiple assailants or apparent necessity. We must also

 address whether a jury must unanimously agree on which

 exception to self-defense the prosecution has proven.

¶2    We conclude that the instructions here sufficiently informed

 the jury regarding all applicable principles of self-defense — and

 only those principles applicable to this case — including the jury’s

 obligation to consider the totality of the circumstances. We further

 conclude, disagreeing with another division of this court in People v.

 Mosely, 2019 COA 143, ¶¶ 19-21 (cert. granted Mar. 30, 2020), that

 a jury need not unanimously agree on which self-defense exception

 the prosecution proved. Accordingly, we affirm the judgment.




                                   1
                          I.    Background

¶3    During an altercation, Roberts-Bicking shot Ricardo

 Thurmond1 six times with a pistol, injuring him, and hit Ricardo’s

 brother, Terry, over the head with the pistol. The prosecution

 charged Roberts-Bicking with attempted first degree murder and

 first degree assault as to Ricardo and menacing as to Terry. The

 issue at trial was whether Roberts-Bicking acted in self-defense.

¶4    According to the prosecution’s evidence, Terry agreed to let

 Roberts-Bicking become his roommate. In May 2015, the two

 disagreed over (1) rental payments Terry felt were owed him and (2)

 Roberts-Bicking keeping a gun in his bedroom area2 against Terry’s

 wishes. Terry gave Roberts-Bicking a month to move out.

¶5    In June 2015, Terry reiterated his demand that

 Roberts-Bicking vacate the premises and told Roberts-Bicking to

 leave the key on the table. On the night before the incident at

 issue, Terry sent text messages reiterating that Roberts-Bicking


 1 Because Ricardo Thurmond and Terry Thurmond are brothers, we
 use their first names.
 2 Roberts-Bicking converted a living room in the one-bedroom

 apartment into his bedroom area by putting his bed, some
 furniture, and his belongings there. There was no door to separate
 his bedroom area from the rest of the apartment.

                                   2
 needed to leave the apartment. Roberts-Bicking did not respond to

 those messages.

¶6    On the morning of the shooting, at approximately 5:30 a.m.,

 Terry entered Roberts-Bicking’s bedroom area, demanding the key

 to the apartment. Roberts-Bicking refused, saying, “You’re going to

 have to call the police to get this key.” Ricardo, having heard

 Roberts-Bicking and Terry talking, entered Roberts-Bicking’s

 bedroom area and also demanded the key.

¶7    What happened next was disputed at trial.

¶8    According to Terry and Ricardo, neither of the brothers

 threatened Roberts-Bicking, had any objects in their hands, or

 raised their voices. After hearing Terry and Roberts-Bicking talking,

 Ricardo joined Terry, tapped a piece of wood near the foot of the

 bed, and said, “He wants you out, it’s his house.” Roberts-Bicking

 then “rose up out of the bed, show[ed] a pistol, and said, ‘You

 motherfuckers will die,’ and started firing.” Roberts-Bicking shot

 Ricardo six times. Roberts-Bicking then beat Terry in his head with

 the pistol and choked him, while using a racial epithet and saying,

 “You . . . fucked with the wrong guy,” and “you will die.” Terry

 threw Roberts-Bicking off him and fled the apartment.


                                   3
¶9    Roberts-Bicking did not testify at trial. He had, however, given

 the police a statement that was later admitted into evidence at trial.

 In that statement, Roberts-Bicking said that both of the Thurmond

 brothers had previously threatened to physically harm him.3 On

 that morning, Terry entered his bedroom area, looking for the key

 on the dresser and knocking his belongings to the floor. Terry had

 an object in his hand.4 Ricardo had then entered the room, saying,

 “We aren’t fucking around,” grabbed his feet through the blanket,

 and pulled the blanket off him. Roberts-Bicking “had no idea” what

 the brothers were going to do; he knew the brothers were “attacking

 him,” though they had not “put physical hands on him.” He pulled

 out his pistol, pointed it at Ricardo, and said, “You want to fuck

 with me, try it.” When the brothers “moved towards” him, he



 3 According to Roberts-Bicking, Terry had “told [him] once he would
 slap [him]” if he didn’t give Terry the house key, and another time
 Terry threatened him “somehow,” “that he wanted to beat up
 [Roberts-Bicking] or something like that.” Further, around 3 a.m.
 the morning of the incident, Ricardo had threatened him, saying
 that “he wanted to fight [Roberts-Bicking] outside.” (In this latter
 instance, Roberts-Bicking told Ricardo to “fuck off, because he was
 drunk.”)
 4 Roberts-Bicking stated that at the time he saw the object he did

 not know “what [Terry] had in his hand,” but that there was “a knife
 on the ground” after the incident.

                                   4
  “opened fire” on Ricardo. After emptying his pistol and “[not

  knowing] what to do,” Roberts-Bicking “start[ed] punching [Terry] . .

  . in the face as hard as [he] could” with the pistol until Terry got

  free and ran off.

¶ 10   The jury acquitted Roberts-Bicking of attempted first degree

  murder but convicted him of attempted second degree murder and

  first degree assault (as to Ricardo) and menacing (as to Terry).

¶ 11   Roberts-Bicking now appeals. On appeal, he contends that

  reversal is required because of four instructional errors related to

  his defense of self-defense. Specifically, Roberts-Bicking argues

  that the trial court erred by (1) failing to give an instruction

  regarding multiple assailants and apparent necessity; (2) giving an

  initial aggressor instruction; (3) giving a provocation instruction;

  and (4) failing to instruct the jury that if it rejected self-defense on

  the basis of a self-defense exception, it could only rely on one

  exception and thus must unanimously agree either that

  Roberts-Bicking was the initial aggressor or that he provoked the

  brothers into attacking him. We address, and reject, each

  contention in turn.




                                      5
       II.   The Lack of a Multiple Assailants or Apparent Necessity
                                   Instruction

¶ 12     Roberts-Bicking contends that the trial court reversibly erred

  in rejecting proposed self-defense instructions on apparent

  necessity and defense against multiple assailants. We disagree.

                             A.   Additional Facts

¶ 13     During the jury instruction conference, defense counsel

  requested, but the trial court did not give, the following “multiple

  assailants” instruction:

              [I]n determining the reasonableness of Mr.
              Roberts-Bicking’s beliefs and actions, you
              must consider the totality of the
              circumstances, which includes the number of
              people who reasonably appeared to be
              threatening Mr. Roberts-Bicking.

¶ 14     Defense counsel also requested, but the trial court did not

  give, the following “apparent necessity” instruction:

              A person is allowed to act on the appearance of
              a threat, so long as it is reasonable, even if he
              turns out to be wrong about the threat.

              When a person has reasonable grounds for
              believing, and does actually believe, that
              danger of bodily injury is imminent, he may
              act on such appearances and defend himself.
              A person may act on such appearances,
              although the appearances turn out to be false,
              or although he may have been mistaken as to
              the extent of the actual danger.

                                      6
            Apparent necessity, if well-grounded and of
            such a character as to appeal to a reasonable
            person under similar conditions and
            circumstances, as being sufficient to require
            action, justifies the application of self-defense
            to the same extent as actual or real danger.

¶ 15   Instead, consistent with the model jury instructions, see

  COLJI-Crim. H:11 (2019), and section 18-1-704, C.R.S. 2020, the

  court instructed as follows:

            Mr. Roberts-Bicking was legally authorized to
            use physical force upon another person
            without first retreating if:

            1. he used that physical force in order to
            defend himself or a third person from what he
            reasonably believed to be the use or imminent
            use of unlawful physical force by that other
            person, and

            2. he used a degree of force which he
            reasonably believed to be necessary for that
            purpose, and

            3. he did not, with intent to cause bodily injury
            or death to another person, provoke the use of
            unlawful physical force by that other person.

            4. he was not the initial aggressor, or, if he
            was the initial aggressor, he had withdrawn
            from the encounter and effectively
            communicated to the other person his intent
            to do so, and the other person nevertheless
            continued or threatened the use of unlawful
            physical force.




                                    7
            The prosecution has the burden to prove,
            beyond a reasonable doubt, that Mr.
            Roberts-Bicking’s conduct was not legally
            authorized by this defense. In order to meet
            this burden of proof, the prosecution must
            disprove, beyond a reasonable doubt, at least
            one of the above numbered conditions.

¶ 16   During deliberations, the jury submitted a question regarding

  the meaning of the phrase “he reasonably believed” as used in the

  instructions: “[I]s it what he believed to be reasonable or what we

  believe to be reasonable — more info please.” Roberts-Bicking’s

  counsel reiterated the request for the previously tendered multiple

  assailant and apparent necessity instructions. Instead, the court

  responded,

            Ladies and Gentleman of the jury[,] in
            determining the reasonableness of Mr.
            Roberts-Bicking’s beliefs and actions, you are
            instructed that you are to apply an objective
            standard based on what a reasonable person
            in Mr. Roberts-Bicking’s situation would have
            believed or done under those circumstances.
            In making this determination, you are to
            consider the totality of the circumstances
            shown by the evidence.

               B.   Standard of Review and Applicable Law

¶ 17   The trial court has a duty to instruct the jury correctly on all

  matters of law. People v. Knapp, 2020 COA 107, ¶ 20. We review



                                    8
  jury instructions de novo to determine if they correctly informed the

  jury of the applicable law. People v. Luna, 2020 COA 123M, ¶ 8.

  However, if the jury was adequately instructed on the law, we

  review for abuse of discretion a trial court’s decision whether to give

  a particular instruction and we “will not disturb the ruling unless it

  is manifestly arbitrary, unreasonable, or unfair.” People v. Trujillo,

  2018 COA 12, ¶ 11.

¶ 18   A person is justified in using a degree of physical force he

  reasonably believes necessary upon another to defend himself from

  what he “reasonably believes to be the use or imminent use of

  unlawful physical force” against him by that other person, “and he

  may use a degree of force which he reasonably believes to be

  necessary for that purpose.” § 18-1-704(1), C.R.S. 2020.

¶ 19   In People v. Jones, 675 P.2d 9, 14 (Colo. 1984), the supreme

  court determined that the trier of fact must consider “the number of

  persons reasonably appearing to be threatening the accused” when

  “evaluating the reasonableness of the accused’s belief in the

  necessity of defensive action and the reasonableness of force used

  by him to repel the apparent danger.” In that case, because a jury




                                     9
  instruction on multiple assailants — though inartfully drafted —

  was rejected by the district court, a new trial was required. Id.

¶ 20   After Jones, divisions of this court observed that “[i]n

  situations involving multiple participants, the instruction must

  direct the trier of fact to consider the ‘totality of the circumstances,

  including the number of persons reasonably appearing to be

  threatening the accused.’” People v. Manzanares, 942 P.2d 1235,

  1240 (Colo. App. 1996) (quoting Jones, 675 P.2d at 14); see People

  v. Cuevas, 740 P.2d 25, 27 (Colo. App. 1987) (principle recognized);

  People v. Auldridge, 724 P.2d 87, 88 (Colo. App. 1986) (same); see

  also People v. Beasley, 778 P.2d 304, 307 (Colo. App. 1989) (If there

  are multiple participants in a fight, “the instruction must

  necessarily refer to the use of unlawful force by any of the

  defendant’s opponents.”).

¶ 21   In Riley v. People, 266 P.3d 1089, 1094 (Colo. 2011), however,

  the supreme court clarified “that Jones does not require a trial

  court to give a specific multiple assailants instruction in every case

  involving both multiple assailants and self-defense.” Rather, the

  court held that “so long as the given instructions properly direct the

  jury to consider the totality of the circumstances during its


                                     10
  deliberations on reasonableness, those instructions will satisfy

  Jones.” Id.

¶ 22   There, the supreme court noted that the jury was instructed in

  the language of the self-defense statute and also received an

  instruction that “[a]pparent necessity, if well-grounded and of such

  character as to appeal to a reasonable person under similar

  conditions and circumstances, as being sufficient to require action,

  justifies the application of self-defense to the same extent as actual

  or real danger.” Id. at 1091. The court held that the “broad

  language — ‘reasonable person under similar conditions and

  circumstances’ — accurately informed the jury that it should

  consider the ‘totality of the circumstances, including the number of

  persons reasonably appearing to be threatening the accused’ and

  thus satisfied the Jones requirement.” Id. at 1095.

¶ 23   We do not read Riley to require a trial court to specifically

  provide either a multiple assailant instruction or an apparent

  necessity instruction. Indeed, our supreme court explicitly rejected

  a similarly narrow interpretation of Jones itself, stating that

  “interpreting [Jones] in that fashion would inappropriately infringe

  on the discretion trial courts have to tailor jury instructions to fit


                                     11
  each unique case.” Id. at 1094. Further, the supreme court has

  unequivocally stated that an instruction that tracks the statutory

  language — particularly the language focusing on what the

  defendant “reasonably believed” — sufficiently encompasses the

  concept of apparent necessity instruction, and thus an additional

  instruction on that concept is no longer necessary. Beckett v.

  People, 800 P.2d 74, 77-78 (Colo. 1990).

¶ 24   Moreover, when analyzing whether the supplemental

  instruction given in Riley was sufficient, the supreme court did not

  emphasize the phrase “[a]pparent necessity” but rather focused on

  the phrase “reasonable person under similar conditions and

  circumstances.” Riley, 266 P.3d at 1095. This language, the court

  held, is what made the instructions as a whole sufficient.

¶ 25   We further acknowledge that the supreme court in Riley

  appears to have left open the possibility that, in light of Beckett, a

  stock jury instruction on self-defense alone would be sufficient to

  satisfy Jones. Id. at 1095 n.6. However, absent a more explicit

  proclamation that Beckett altered the holding of Jones, we assume

  that Jones — as explicitly modified by Riley — remains good law to




                                     12
  the extent it requires an explicit instruction that the jury must

  consider the totality of the circumstances.

                              C.    Analysis

¶ 26   Here, the trial court rejected Roberts-Bicking’s instructions on

  both apparent necessity and multiple assailants. However, as we

  read Riley, the stock instruction alone fails to adequately instruct

  the jury to consider the totality of the circumstances in a multiple

  assailant scenario. Id. at 1093. Thus, we agree that it was

  necessary in this case to give some instruction beyond the stock

  jury instruction.

¶ 27   However, while the initial instructions may have been

  inadequate in this regard, the supplemental instruction provided in

  response to the jury’s question cured any deficiency. The trial court

  instructed the jury that it must consider “what a reasonable person

  in Mr. Roberts-Bicking’s situation would have believed or done under

  those circumstances. In making this determination, you are to

  consider the totality of the circumstances shown by the evidence.”

  (Emphasis added.) This instruction is in all material respects

  identical to the instruction given, and approved of, in Riley.




                                    13
¶ 28   In sum, the supreme court has held that a specific apparent

  necessity instruction is never required, Beckett, 800 P.2d at 77-78,

  though such an instruction may be sufficient to supplement the

  stock instruction in a multiple assailant case, Riley, 266 P.3d at

  1095. All that is required is that the jury be instructed to consider

  the reasonableness of the defendant’s beliefs and actions under the

  totality of the circumstances. Id. at 1094. Here, we conclude that

  the supplemental jury instruction adequately informed the jury that

  it must do precisely that. Accordingly, the trial court did not, under

  the circumstances of this case, err by declining to give either a

  multiple assailant instruction or an apparent necessity instruction.

        III.    The Initial Aggressor and Provocation Instructions

¶ 29   Roberts-Bicking next contends that the trial court should have

  given neither an instruction on initial aggressor nor one on

  provocation. He further argues that, to the extent giving both

  instructions was not error, the trial court should have instructed

  the jury that the two exceptions were mutually exclusive of one

  another, and that the jury thus needed to unanimously agree which

  of the two, if either, was applicable. Again, we disagree with each

  contention.


                                     14
       A.     The Evidence Warranted Instructing the Jury on the Initial
                Aggressor and Provocation Exceptions to Self-Defense

                  1.    Standard of Review and Applicable Law

¶ 30        “One way for the prosecution to defeat a claim of self-defense

  is to prove beyond a reasonable doubt that an exception to

  self-defense applies.” Castillo v. People, 2018 CO 62, ¶ 40. Two

  such exceptions are initial aggressor and provocation. Id. at ¶¶ 3,

  29.

¶ 31        A trial court may instruct the jury on an exception to an

  asserted affirmative defense if “some evidence” supports the

  exception. See Galvan v. People, 2020 CO 82, ¶ 25 (provocation

  exception). To qualify as “some evidence,” the evidence must be

  such as would support a reasonable inference that the accused was

  the initial aggressor or provoked the other person into attacking (or

  appearing to attack) him. See People v. Griffin, 224 P.3d 292, 300

  (Colo. App. 2009) (initial aggressor exception).

¶ 32        In determining whether the trial court erred in instructing a

  jury on the exceptions to self-defense, we review de novo whether

  sufficient evidence exists to support the challenged instructions.




                                        15
  Castillo, ¶ 32. We view the evidence in the light most favorable to

  the giving of the challenged instruction. Galvan, ¶ 33.

       2.     The Evidence Warranted Instructing the Jury on the Initial
                Aggressor and Provocation Exceptions to Self-Defense

                       a.   The Initial Aggressor Exception

¶ 33        An initial aggressor instruction is warranted when the

  evidence suggests the defendant initiated the physical conflict by

  using or threatening imminent use of unlawful physical force.

  Castillo, ¶¶ 43, 50-51.

¶ 34        Here, viewing the evidence in the light most favorable to giving

  the initial aggressor instruction, we conclude that the record

  contains some evidence to support it. Though Roberts-Bicking

  asserts that it was the Thurmond brothers who acted as initial

  aggressors because they came into his bedroom area and one of

  them grabbed his feet and touched his blanket, we agree with the

  People that the record admits of a contrary conclusion. The

  Thurmond brothers, after all, testified that (1) they went into the

  small bedroom to get Roberts-Bicking to give up his key to the

  apartment; and (2) they did not threaten Roberts-Bicking.




                                        16
  Nonetheless, Roberts-Bicking sat up in his bed, brandished a pistol,

  and said, “you motherfuckers will die.”

¶ 35   The Thurmond brothers’ testimony provided ample grounds to

  support the conclusion that it was Roberts-Bicking who initiated

  the physical conflict by using or threatening the imminent use of

  unlawful physical force. See Griffin, 224 P.3d at 300 (“utter[ing]

  insults” is not sufficient for an initial aggressor instruction, but

  “evidence of [his] other actions,” such as producing a gun, is).

  Accordingly, we conclude the trial court did not err in instructing

  the jury on the initial aggressor exception to self-defense.

¶ 36   In so concluding, we reject Roberts-Bicking’s argument that

  the initial aggressor instruction was inappropriate because “the act

  giving rise to the charged offense cannot serve as evidence that the

  defendant was the initial aggressor,” citing Manzanares, 942 P.2d at

  1241.5 Even accepting this proposition as true, it does not resolve



  5 In this regard, in People v. Manzanares, 942 P.2d 1235, 1241
  (Colo. App. 1996), the division wrote:

             [T]he only issue remaining upon defendant’s
             return to the party was whether, by firing his
             pistol, he committed any of the crimes charged


                                     17
  the issue: the “act” upon which the instruction was based need not

  have been, as he asserts, the firing of the pistol; merely producing

  the pistol during an argument was sufficient to warrant instructing

  the jury on initial aggressor principles. See Griffin, 224 P.3d at 300.

                    b.    The Provocation Exception

¶ 37   A provocation instruction is authorized when

            (1) the other person uses unlawful physical
            force against [the defendant]; (2) the defendant
            provoked the use of such physical force by the
            other person; and (3) the defendant intended
            his provocation to goad the other person into
            attacking him [or her] in order to provide a
            pretext to injure or kill that person.

  Galvan, ¶ 19 (citing People v. Silva, 987 P.2d 909, 914 (Colo. App.

  1999)).

¶ 38   Here, the prosecution said that

            the evidence of provocation is from
            [Roberts-Bicking’s] own words. He claims in
            his interview that the victims made an initial


            and, if so, whether the conduct was justified
            because he had acted in self-defense.

            A finding by the jury that he was at that point
            the “initial aggressor” would be no more than a
            rejection of the claim of self-defense. Thus, the
            instruction was not appropriate in these
            circumstances.


                                    18
            attack on him or that they confronted him, but
            then that when they were at the foot of his
            bed, he claims that he then pulled the
            handgun. That he sat up and pointed it
            directly at Ricardo Thurmond and he said, and
            these are close to quotes, I believe, “If you want
            to fuck with me, try it.”

¶ 39   The trial court agreed, saying

            “If you want to fuck with me, try it,” could be
            interpreted as a warning. Could be interpreted
            as an invitation. I think that does fall within
            provocation, so I think it is a somewhat close
            call. But . . . there is evidence, depending on
            how the jury views the overall evidence, that
            would suggest that the reason this escalated to
            a shooting was because [Roberts-Bicking]
            escalated it and provoked them by inviting
            them to attack him, which then allowed him to
            shoot them.

¶ 40   The trial court correctly decided this issue. What

  Roberts-Bicking meant and intended by his statement is open to

  different, but nevertheless reasonable, interpretations — one of

  which would support instructing the jury on the provocation

  exception to self-defense. “The jury . . . must perform the

  fact-finding function when conflicting evidence — and conflicting

  reasonable inferences — are presented.” People v. Perez, 2016 CO
12, ¶ 31. By instructing the jury on provocation, the trial court




                                   19
  appropriately provided the jury with a necessary legal principle to

  permit it to perform that function.

       B.     The Exceptions Are Not Mutually Exclusive of One Another
                           and Unanimity Is Not Required

¶ 41        Finally, we reject Roberts-Bicking’s assertion that the trial

  court must instruct the jury that the exceptions are mutually

  exclusive of one another and that the jury cannot apply a particular

  exception unless it unanimously agrees that that particular

  exception has been proven beyond a reasonable doubt.6

¶ 42        In People v. Mosely, a division of this court held that, in some

  circumstances, a court must instruct the jury that it has to

  unanimously agree which of the two exceptions to self-defense

  apply. Mosely, ¶¶ 19-21. But a more recent opinion from our




  6 The instruction Roberts-Bicking requested, and the trial court
  refused, said,

                 You are instructed that you may find that
                 neither [exception] applies. If however, you
                 find that one of these numbered [exceptions]
                 applies, you must unanimously agree which
                 one has been disproven [sic] beyond a
                 reasonable doubt. A person cannot be both
                 the initial aggressor and the provoking party.


                                         20
  supreme court has cast doubt on the foundational premise of the

  Mosely division’s analysis.

¶ 43   In Mosely, the division was, at least in part, concerned with

  the possibility that a jury could, by concluding that both exceptions

  applied, find a defendant guilty on legally and logically inconsistent

  grounds. Id. at ¶ 23 (“Our conclusion is supported by case law in a

  related context that while factually inconsistent verdicts are

  permissible, when a defendant is convicted of two or more crimes

  with legally and logically inconsistent elements, the verdicts should

  not be sustained.”). The division’s concern was premised on an

  understanding that the initial aggressor and provocation exceptions

  were mutually exclusive of one another:

            [A] defendant’s assertion of self-defense is lost
            if he or she acted with intent to provoke the
            victim into attacking first in order to provide
            the defendant with the excuse to injure or kill
            the [victim].

            ....

            [I]n contrast to the initial aggressor limitation,
            the provocation limitation applies in situations
            where the defendant was not the initial
            aggressor.
Id. at ¶ 17 (quoting Silva, 987 P.2d at 914).



                                    21
¶ 44   But Galvan appears to have changed that. In Galvan, the

  supreme court held that

             a defendant forfeits self-defense as an
             affirmative defense to legally justify his use of
             physical force upon another person if: (1) the
             other person uses unlawful physical force
             against him; (2) the defendant provoked the
             use of such physical force by the other person;
             and (3) the defendant intended his provocation
             to goad the other person into attacking him in
             order to provide a pretext to injure or kill that
             person.

  Galvan, ¶ 19. In an accompanying footnote, the court said:

             The division in Silva surmised that, under the
             provocation exception, “the victim [must]
             make[ ] an initial attack on the defendant.”
987 P.2d at 914 (emphasis added). But
             section 18-1-704(3)(a)[, C.R.S. 2020,] does not
             limit the exception to a situation in which the
             victim attacks first. Nor have we ever
             engrafted such a restriction onto the
             exception.
Id. at ¶ 19 n.4.

¶ 45   In other words, an initial act of aggression (say, a threat of

  unlawful force) can be sufficient to establish both that the actor is

  the initial aggressor and — if that act of aggression is undertaken

  with the intent to provoke the other person to attack so the actor

  may injure or kill the other person — that the actor provoked the



                                    22
  other person. Because the components of the initial aggressor and

  provocation exceptions are no longer necessarily incompatible, an

  instruction saying that at most only one of the two exceptions could

  apply is inaccurate and a jury’s acceptance of both exceptions

  would not lead to an impermissible legally and logically inconsistent

  guilty verdict.

¶ 46   Otherwise, it is true that, when properly raised, the affirmative

  defense of self-defense is, under our law, treated as an additional

  element of the crime. See People v. Pickering, 276 P.3d 553, 555

  (Colo. 2011) (“[I]f presented evidence raises the issue of an

  affirmative defense, the affirmative defense effectively becomes an

  additional element.”). But while a “jury must unanimously agree on

  all elements of a crime, the jury is not required to unanimously

  agree on the evidence or theory by which a particular element is

  established.” People v. Palmer, 87 P.3d 137, 140 (Colo. App. 2003);

  see People v. Vigil, 251 P.3d 442, 447 (Colo. App. 2010) (“Generally,

  jurors need not agree about the evidence or theory by which a

  particular element is established . . . .”); People v. Rivas, 77 P.3d
882, 887 (Colo. App. 2003) (jurors not required to unanimously

  agree on theory of culpability, only that the elements of the charge


                                     23
  have been satisfied according to a theory of culpability); People v.

  Hall, 60 P.3d 728, 733 (Colo. App. 2002) (jury need not

  unanimously determine whether defendant committed crime as

  principal or complicitor).

¶ 47   Consequently, although a jury must unanimously find that the

  government has proved each element of an offense, jury unanimity

  is not required with respect to alternate means or ways of satisfying

  an element of an offense. State v. Epps, 949 N.W.2d 474, 481

  (Minn. Ct. App. 2020) (citing State v. Ihle, 640 N.W.2d 910, 918

  (Minn. 2002)); see also, e.g., Schad v. Arizona, 501 U.S. 624, 630-45

  (1991) (plurality opinion) (holding unanimity was not required as to

  alternative, equally culpable, mental states where a single crime

  was charged: “We see no reason, however, why the rule that the

  jury need not agree as to mere means of satisfying the actus reus

  element of an offense should not apply equally to alternative means

  of satisfying the element of mens rea”); People v. Archuleta, 2020 CO
63M, ¶ 20 (“[A] jury need not unanimously decide ‘which of several

  possible sets of underlying brute facts make up a particular

  element’ or ‘which of several possible means the defendant used to

  commit an element of the crime.’” (quoting Richardson v. United


                                    24
  States, 526 U.S. 813, 817 (1999))); State v. Armengau, 93 N.E.3d
284, 303 (Ohio Ct. App. 2017) (“[U]nanimity is not required on

  the manner in which each element is satisfied . . . .”); Todd v. State,

  262 P.3d 1222, 1224 (Utah Ct. App. 2011) (A “jury need not

  unanimously agree on which of three possible formulations of the

  necessary mens rea had been proved as long as all jurors agreed

  that at least one of the three had been proved.”) (citation omitted);

  State v. Armstrong, 394 P.3d 373, 379 (Wash. 2017) (“When one

  element of the crime can be satisfied by alternative means, jury

  unanimity is satisfied if the jury unanimously agrees the State

  proved that element beyond a reasonable doubt . . . .”).

¶ 48   Consistent with these authorities, the Court of Appeals in

  Texas has held that “the jury is not required to agree unanimously

  on the specific component of self-defense on which it is not

  persuaded.” Harrod v. State, 203 S.W.3d 622, 628 (Tex. App. 2006).

¶ 49   The division in Mosely distinguished the Harrod case because

  “Texas treats self-defense as a justification, not an affirmative

  defense,” and, thus, is more like a “traverse.” Mosely, ¶¶ 24-25.

  We fail, however, to see how the affirmative defense/traverse

  dichotomy makes any difference, given that


                                    25
 In Colorado, as in Texas, self-defense is a defense of

  “justification.” See § 18-1-704(1) (“[A] person is justified in

  using physical force upon another person in order to defend

  himself or a third person from what he reasonably believes to

  be the use or imminent use of unlawful physical force by that

  other person, and he may use a degree of force which he

  reasonably believes to be necessary for that purpose.”)

  (emphasis added); § 18-1-710, C.R.S. 2020 (“The issues of

  justification or exemption from criminal liability under

  sections 18-1-701 to 18-1-709 are affirmative defenses.”);

  Galvan, ¶ 19 (describing self-defense “as an affirmative

  defense to legally justify his use of physical force upon another

  person”).

 In Texas, as in Colorado, once the issue of self-defense is

  raised, the prosecution has the burden of proving beyond a

  reasonable doubt that the defendant was not acting in

  self-defense. See, e.g., McFadden v. State, 541 S.W.3d 277,

  284 (Tex. App. 2018) (The State must “persuade the jury

  beyond a reasonable doubt that the defendant did not act in

  self-defense.”); Smith v. State, 355 S.W.3d 138, 145 (Tex. App.

                               26
       2011) (noting that “the State bears the burden of persuasion

       to disprove” a claim of self-defense “by establishing its case

       beyond a reasonable doubt”); Luck v. State, 588 S.W.2d 371,

       375 (Tex. Crim. App. 1979) (“[W]hen the charge is viewed as a

       whole, it placed the burden on the State to show beyond a

       reasonable doubt that appellant was not acting in

       self-defense.”).

¶ 50   In our view, and particularly in light of the supreme court’s

  subsequent decision in Galvan, the division in Mosely drew a

  distinction without a difference. We therefore decline to follow that

  case. See People v. Smoots, 2013 COA 152, ¶ 21 (citing People v.

  Thomas, 195 P.3d 1162, 1164 (Colo. App. 2008)), aff’d sub nom.

  Reyna-Abarca v. People, 2017 CO 15. Instead, we conclude that the

  exceptions are not mutually exclusive and that unanimity is not

  required. Thus, the trial court did not err by declining to provide

  the special unanimity instruction requested here.

                            IV.   Disposition

¶ 51   The judgment of conviction is affirmed.

       JUDGE DAILEY and JUDGE BERGER concur.




                                    27